IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: P.K.R.C., A MINOR      : No. 272 EAL 2022
                                           :
                                           :
PETITION OF: K.H., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: K.M.C., A MINOR        : No. 273 EAL 2022
                                           :
                                           :
PETITION OF: K.H., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.